                                   !!"'""'"
                                              f\JOT FOR PlJBI IC VIEW
AO 93 (Rev. I 1/13) Search and Seizure Warrant




                                              UNITED STATES DISTRICT
                                                                              for the
                                                                                                   C   UR[Ffl~Q
                                                                                                          AP;~-~
                                                               Southern District of California
                                                                                                          CLERK US DISTRICT COURT
                   In the Matter of the Search of                               )                      SOUTHER   IST !CT OF CALIFORNIA
                                                                                                       BY                                  DEPUTY
              (Briefly describe the property to be searched                     )
               or identifY the person by name and address)                      )       Case No.
                                             \ \,
                          lphone 6 Cellular Pft~ribpu"'-L
                         IMEI: 359306064077975
                                                                                )
                                                                                )
                                                                                                       19MJ1167
                                                                                )

                                                  SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the          Southern            District of               California
(identifY the person or describe the property to be searched and give its location):

      See Attachment A




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identifY the person or describe the property to be seized):
    See Attachment B




          YOU ARE COMMANDED to execute this warrant on or before       o/"' o/ - /f              (not to exceed 14 days)
      ~in the daytime 6:00 a.m. to 10:00 p.m.
                                         0 at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                       Hon. Nita L. Stormes
                                                                                                   (United States Magistrate Judge)

     0 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     0 for _ _ days (not to exceed 30) 0 until, the facts justifying, the later specific date _QL~


Date and time issued:

                                                                                                            -'      ""   -
                                                                                                                          _-...    --...
                                                                                                                                  ......
City and state:              San Diego, CA                                                                                   '

                                                                                                        HQn. Nita_ L, Stonne35
                                                                          ,
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                    Return
Case No.:                                Date and time warrant executed:           Copy of warrant and inventory left with:
   19MJ1167                               03/25/2019 3:00 pm                           Inside property containing Phone
Inventory made in the presence of:
   BPA Mccormick, BPA Hayslip
Inventory of the property taken and name of any person(s) seized:

   Pictures were taken of evidence found in the phone and was saved on a DISC. Disc copy was included in evidence bag.




                                                                 Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:             03/26/2019
                                                                           '-.._.../         Execiitingo 1cer '   gnature

                                                                                  Georgina Hayslip Border Patrol Agent
                                                                                                Printed name and title
